The Court.
Motion to dismiss appeal. The forty days within which to file the transcript expired on the 17th of June, 1886. On the 19th of June, no transcript having been filed, and no order of record extending the time, the respondents moved to dismiss the appeal. Before the 17th of June, the appellant obtained the signatures of four of the justices to an order extending the time, but this order was not filed until after the notice of motion to dismiss was granted; it was filed, however, on June 21st. We are satisfied that the omission of the appellant to file the order of extension with the clerk was through inadvertence; and under such circumstances we do not think the ends of justice would be subserved by enforcing a strict rule and dismissing his appeal.
The motion is denied.